DETAILED ACTION
The present office action is in response to the amended claims filed on 12/27/2018.  Claims 1 – 23 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 6, 7, 11, and 12 are objected to because of the following informalities:
Claim 1, line 5, recites “directions, wherein the climate control parameter controls the distribution of a climate”, which should recite “directions, wherein the climate control parameter controls 
Claim 6, lines 2-3 recite “… is further increased the first region…”, which should recite “… is further increased for the first region…”. 
Claim 7, lines 2-3 recite “… is further increased the season region…”, which should recite “… is further increased for the second region…”. 
Claim 11, line 5, recites “controls the distribution of a further climate control function in the separate regions along the”, which should recite “controls 
Claim 12, line 3, recites “the further climate control parameter is maintain constant for at least the first region and”, which should recite “the further climate control parameter is maintained constant for at least the first region and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, 6, 7, 10 – 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “the distance” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, the Examiner interprets “the distance” in line 3 to be “a distance”.
Claim 4 recites the limitation “the distance” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, the Examiner interprets “the distance” in line 3 to be “a distance”.
Claim 6 recites the limitation “the distance” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, the Examiner interprets “the distance” in line 3 to be “a distance”.
Claim 7 recites the limitation “the distance” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, the Examiner interprets “the distance” in line 3 to be “a distance”.
Claim 10 recites the limitation “the backrest” in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, the Examiner interprets “the backrest” in line 5 to be “a backrest”.
Claim 10 recites the limitation “the seat surface” in line 8.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, the Examiner interprets “the seat surface” in line 8 to be “a seat surface”.
Claim 11 recites the limitation “the value of a further climate control parameter” in line 3. There is insufficient antecedent basis for “the value” in the claim.
For purposes of examination, the Examiner interprets “the value” in line 3 to be “a value”. 
Claim 11 recites the limitation “the two opposing directions” in line 14.  There is insufficient antecedent basis for “the two opposing directions” in the claim.
For purposes of examination, the Examiner interprets “the two opposing directions” in line 14 to be “two opposing directions”. 
Claims 12 and 13 are rejected for their dependency on Claim 11.
Claim 14 recites the limitation “the further climate control parameter” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 depends from Claim 1.  Antecedent basis for “a further climate control parameter” is established in Claim 11.
For purposes of examination, the Examiner interprets Claim 14 to depend from Claim 11.
Claim 14 recites the limitation “the graphic element” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the graphic element” in line 3 to be “a graphic element”. 
Claim 15 recites the limitation “various regions” in line 3.  It is unclear if “various regions” are referencing the first and second regions established in Claim 1, from which Claim 15 depends, or different regions of the seat.
For purposes of examination, the Examiner interprets “various regions” in line 3 to be “the first and second regions”.
Claim 16 is rejected for its dependency on Claim 15.
Claim 16 recites the limitation “the graphic element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the graphic element” in line 2 to be “a graphic element”.  
Claim 17 recites the limitation “various regions” in line 3.  It is unclear if “various regions” are referencing the first and second regions established in Claim 1, from which Claim 17 depends, or different regions of the seat.
For purposes of examination, the Examiner interprets “various regions” in line 3 to be “the first and second regions”.
Claim 18 is rejected for its dependency on Claim 17.
Claim 18 recites the limitation “the graphic element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, the Examiner interprets “the graphic element” in line 2 to be “a graphic element”.  
Claim 19 recites the limitation “the climate control function” in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, the Examiner interprets “the climate control function” in line 1 to be “a climate control function”.
Claim 19 recites the limitation “a climate control function” in lines 4-5.  Antecedent basis for “a climate control function” was previously established in line 1 of the claim. 
For purposes of examination, the Examiner interprets “a climate control function” in lines 4-5 to be “the climate control function”. 
Claims 20 – 23 are rejected for their dependency on Claim 19. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19, 21, 22, and 23 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Friderich (German Patent Publication DE102011106359A1, English Machine Translation provided herein and relied upon below).
Regarding Claim 1, Friderich shows (Figures 1, 2, and 3):
A method (method described in Paragraph 0022) for controlling (“the present invention relates to a motor vehicle seat with a backrest, a seat cushion, a seat heater and an adjusting device for adjusting the heating power of the seat heater”, Paragraph 0001) a climate control function (heating function of seat heater 4) of a transportation vehicle seat (1), the method comprising:
setting (a passenger sets the value via 5) a value (level of heat output for 4, Paragraph 0020) of a climate control parameter (heating output, Paragraph 0020) in response to operating of (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first direction or the second direction 9, 10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022) an operating element (5), which is movable from a neutral position (central position along axis 11, as illustrated in Figure 2) in two opposing directions (9 and 10, as illustrated in Figure 2), wherein the climate control parameter (heating output, Paragraph 0020) controls distribution of a climate control function (heating function of seat heater 4) in separate regions (2 and 3) along a first direction (longitudinal direction of 1, as illustrated in Figure 1) associated with geometry (the geometry of the seat in the longitudinal direction begins at front edge of 3 and extends to the rear edge of 3, then merges with the lower edge of 2 and upward to the upper edge of 2, as illustrated in Figure 1) of the transportation vehicle 
generating (via the control device of 4, which generates the distribution of the level of heating output set by 5) an equal distribution (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first direction or the second direction 9, 10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing in direction 8, there is equal distribution of an activated heating output to first heating device 6 and second heating device 7.  Subsequent tilting in direction 9 or 10 either increases or decreases the heating output from the activated heating output level) of the climate control function (heating function of seat heater 4) is generated in the regions (2 and 3) in the first and second regions (2 and 3) in the neutral position (central position along axis 11, as illustrated in Figure 2) of the operating element (5); and 
in response to the operating element (5) being moved in one (9) of the two opposing directions (9 and 10, as illustrated in Figure 2), maintaining (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing, if setting device 5 is moved in direction 9, the heating output for second heating device 7 is maintained at the activated level and the heating output of the first heating device 6 is increased.  After central pressing, the heating output for second heating device 7 is only changed by moving setting device 5 in direction 10) the value (level of heat output for 4, Paragraph 0020) of the climate control parameter 

Regarding Claim 19, Friderich shows (Figures 1, 2, and 3):
A device (“the present invention relates to a motor vehicle seat with a backrest, a seat cushion, a seat heater and an adjusting device for adjusting the heating power of the seat heater”, Paragraph 0001) for controlling a climate control function (heating function of seat heater 4) of a transportation vehicle seat (1), the device comprising:
a climate control device (4) that uses a settable value (level of heat output for 4, Paragraph 0020) of a climate control parameter (heating output, Paragraph 0020) to control distribution of (between 6 and 7) the climate control function (heating function of seat heater 4) in separate regions (2 and 3) along a first direction (longitudinal direction of 1, as illustrated in Figure 1) associated with geometry (the geometry of the seat in the 
an operating element (5) which is movable from a neutral position (central position along axis 11, as illustrated in Figure 2) in two opposing directions (9 and 10, as illustrated in Figure 2);
a control device (the control device of 4, which converts the level set on 5 to the heating output of 4), which is coupled to the climate control device (4) and the operating element (5) and is configured so that an equal distribution (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first direction or the second direction 9, 10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing in direction 8, there is equal distribution of an activated heating output to first heating device 6 and second heating device 7.  Subsequent tilting in direction 9 or 10 either increases or decreases the heating output from the activated heating output level) of the climate control function (heating function of seat heater 4) is generated in the regions (2 and 3) in the neutral position (central position along axis 11, as illustrated in Figure 2) of the operating element (5), in response to the operating element (5) being moved in one (9) of the two opposing directions (9 and 10, as illustrated in Figure 2), the value (level of heat output for 4, Paragraph 0020) of the climate control parameter (heating output, Paragraph 0020) is maintained constant (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase 

Regarding Claim 21, Friderich shows (Figures 1, 2, and 3):
The control device (the control device of 4, which converts the level set on 5 to the heating output of 4) is configured so that the value (level of heat output for 4, Paragraph 0020) of the climate control parameter (heating output, Paragraph 0020) remains constant (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can 

Regarding Claim 22, Friderich shows (Figures 1, 2, and 3):
The first region (2) climate controlled by the climate control device (4) is located within a backrest (as illustrated in Figure 1, 2 is the backrest of the seat) of the transportation vehicle seat (1) and the second region (3) climate controlled by the climate control device (4) is located within a seat surface (as illustrated in Figure 1, 3 is the seat surface portion of the seat) of the transportation vehicle seat (1). 

Regarding Claim 23, Friderich shows (Figures 1, 2, and 3):
The climate control device (4) is a seat heater and/or a seat ventilator (4 is a seat heater, as recited in Paragraph 0020; it is noted that under the “or” interpretation of “and/or”, only one of the seat heater or the seat ventilator is required to satisfy the limitation.  Because Friderich teaches a seat heater, the seat ventilator is not required to be taught by the reference). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 6, 8, 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friderich (German Patent Publication DE102011106359A1, English Machine Translation provided herein and relied upon below), as recited in Claims 1 and 19 above, in view of Eisenbraun et al. (German Patent Publication DE102011110579A1, English Machine Translation provided by Applicant on 12/27/2018 relied upon below). 
Regarding Claim 2, Friderich shows (Figures 1, 2, and 3):
Maintaining (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing, if setting device 5 is moved in direction 10, the heating output for first 
in response to the operating element (5) being moved in a third direction (9) opposite to (as illustrated in Figure 2, 9 and 10 are opposite directions) the second direction (10), maintaining (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing, if setting device 5 is moved in direction 9, the heating output for second heating 
However, Friderich lacks showing decreasing the value of the climate control parameter for the first region in response to the operating element being moved in the third direction.
In the same field of endeavor of a heating apparatus for a transportation vehicle seat, Eisenbraun teaches (Figures 1b and 2b):
A transportation vehicle seat (1) having a first region (22) and a second region (21), wherein a value (temperature level) of a climate control parameter (heater temperature) is independently controlled (22 is controlled by toggling the operating element down and 21 is controlled by toggling the operating element up, as illustrated in Figure 2b) by an 
 the value (temperature level) of the climate control parameter (heater temperature) is either increased or decreased (“depending on the temperature level selected by the occupant, S2 controls the controller 7 and the voltage source for delivering a higher or lower supply voltage U1:U2 to the selected heater.  In particular, the higher the supply voltage, the higher the temperature level selected by the occupant”, Paragraph 0058) for the first region (22) in response to the operating element (toggle operating element illustrated in Figure 2b) being moved in a direction (the downward direction), and
the value (temperature level) of the climate control parameter (heater temperature) is either increased or decreased (“depending on the temperature level selected by the occupant, S2 controls the controller 7 and the voltage source for delivering a higher or lower supply voltage U1:U2 to the selected heater.  In particular, the higher the supply voltage, the higher the temperature level selected by the occupant”, Paragraph 0058) for the second region (21) in response to the operating element (toggle operating element illustrated in Figure 2b) being moved in an opposite direction (the upward direction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the operating element shown by Friderich to allow the value of the climate control parameter to be both increased and decreased for the first region in response to the operating element being moved in the third direction and for the second region in response to the operating element being moved in the second direction, as taught by Eisenbraun, to increase passenger comfort by allowing the passenger the option of decreasing the heating output level for the backrest of the seat or increasing the heating output level for the seat surface of the seat.

Regarding Claim 4, the combination of Friderich (Figures 1, 2, and 3) and Eisenbraun (Figures 1b and 2b) teaches:
The value (Friderich: level of heat output for 4, Paragraph 0020) of the climate control parameter (Friderich: heating output, Paragraph 0020) is further decreased (as illustrated in Eisenbraun Figure 2b, the farther downward 82 is pushed from the central position of the toggle, the less  voltage is supplied to the heater, since the bottom 11 illustrated on 82 is the least voltage able to be supplied; it is noted on Friderich’s operating element 5, as illustrated in Figure 2, the third/downward direction 10 controls the heat level for the seat surface portion 3 of the seat) for the second region (Friderich: 3) the greater a distance (Friderich: the distance 12 is pushed upward about axis 11) of the operating element (Friderich: 5) is from the neutral position (Friderich: central position along axis 11, as illustrated in Figure 2) in the third direction (Friderich: 10).  
However, the combination of Friderich and Eisenbraun does not teach the value of the climate control parameter is further decreased for the first region the greater a distance of the operating element is from the neutral position in the third direction. 
Eisenbraun further teaches (Figures 1b and 2b):
The operating element (toggle operating element illustrated in Figure 2b) is arranged (as illustrated in Figure 2b) such that the value (temperature level) of the climate control parameter (heater temperature) is further decreased (as illustrated in Eisenbraun Figure 2b, the farther downward 82 is pushed from the central position of the toggle, the less voltage is supplied to the heater, since the bottom 11 illustrated on 82 is the least voltage able to be supplied) for the first region (22) the greater a distance (the distance 82 is pushed downward about the central axis between 81 and 82) of the operating element 
Friderich teaches a toggle operating element (as illustrated in Figure 2) that is oriented such that the seat surface of the seat is on the bottom of the toggle and the temperature level of the seat surface heater is changed by toggling the operating element in a downward direction.  Eisenbraun teaches a toggle operating element (as illustrated in Figure 2b) that is oriented such that the seatback of the seat is on the bottom of the toggle and the temperature level of the seatback heater is changed by toggling the operating element in a downward direction.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try modifying the orientation of Friderich’s operating element so the seatback of the seat is on the bottom of the toggle and the temperature level of the seatback is changed by toggling the operating element in the downward direction, as taught by Eisenbraun, to make a more logical orientation based on the geometry of the seat (for a passenger sitting in the seat, the seatback of the seat is behind them and the seatback heater would be better positioned on the bottom of the toggle operating element.  The seat portion of the seat is in front of them and the seat portion heater would be better position on the top of the toggle operating element) by choosing from a finite number of identified, predictable solutions with reasonable expectation of success.  

Regarding Claim 5, Friderich shows (Figures 1, 2, and 3):
The value (level of heat output for 4, Paragraph 0020) of the climate control parameter (heating output, Paragraph 0020) is maintained constant (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a 
However, Friderich lacks showing the value of the climate control parameter is increased for the second region in response to the operating element being moved in the third direction.
In the same field of endeavor of a heating apparatus for a transportation vehicle seat, Eisenbraun teaches (Figures 1b and 2b):
A transportation vehicle seat (1) having a first region (22) and a second region (21), wherein a value (temperature level) of a climate control parameter (heater temperature) is independently controlled (22 is controlled by toggling the operating element down and 21 is controlled by toggling the operating element up, as illustrated in Figure 2b) by an 
 the value (temperature level) of the climate control parameter (heater temperature) is either increased or decreased (“depending on the temperature level selected by the occupant, S2 controls the controller 7 and the voltage source for delivering a higher or lower supply voltage U1:U2 to the selected heater.  In particular, the higher the supply voltage, the higher the temperature level selected by the occupant”, Paragraph 0058) for the second region (21) in response to the operating element (toggle operating element illustrated in Figure 2b) being moved in a direction (the upward direction, as illustrated in Figure 2b). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the operating element shown by Friderich to allow the value of the climate control parameter to be both increased and decreased for the second region in response to the operating element being moved in the third direction, as taught by Eisenbraun, to increase passenger comfort by allowing the passenger the option of increasing the heating output level for the seat surface portion of the seat.

Regarding Claim 6, the combination of Friderich (Figures 1, 2, and 3) and Eisenbraun (Figures 1b and 2b) teaches:
The value (Friderich: level of heat output for 4, Paragraph 0020) of the climate control parameter (Friderich: heating output, Paragraph 0020) is further increased (as illustrated in Eisenbraun Figure 2b, the farther upward 81 is pushed from the central position of the toggle, the more voltage is supplied to the heater, since the top 11 illustrated on 81 is the greatest voltage able to be supplied; it is noted on Friderich’s operating element 5, as 

Regarding Claim 8, Friderich shows (Figures 1, 2, and 3):
The operating element (5) comprises a toggle element (“setting device 5 for setting the heating power… can, of example, be designed as a push-toggle switch) with the neutral position (central position along axis 11, as illustrated in Figure 2),, wherein moving the toggle element (“setting device 5 for setting the heating power… can, of example, be designed as a push-toggle switch) in the second direction (9) adjusts the value (Friderich: level of heat output for 4, Paragraph 0020) of the climate control parameter (Friderich: heating output, Paragraph 0020) for the first region (2) and moving the toggle element (“setting device 5 for setting the heating power… can, of example, be designed as a push-toggle switch) in the third direction (10) adjusts the value (Friderich: level of heat output for 4, Paragraph 0020) of the climate control parameter (Friderich: heating output, Paragraph 0020) for the second region (3).
However, Friderich lacks showing the operating element comprises a slide element.  
In the same field of endeavor of a heating apparatus for a transportation vehicle seat, Eisenbraun teaches (Figures 1b, 2b, and 4):
A transportation vehicle seat (1) having a first region (22) and a second region (21), wherein a value (temperature level) of a climate control parameter (heater temperature) is independently controlled (22 is controlled by toggling the operating element down and 21 
the operating element (embodiments for the operating element illustrated in Figure 2b and 4) may be configured as a toggle element (toggle illustrated in Figure 2b) or a slide element (slide element illustrated in Figure 4’ “potentiometer can be designed as a slide control”, Paragraph 0030).
Eisenbraun recites “the first and second actuating devices are designed as toggle switches or levers, pushbuttons, or as potentiometers.  Images are optionally applied… on the basis of which the occupant can recognize which actuating device he has to actuate in order to activate or set the heating of the seat cushion or the back cushion”, Paragraph 0028.  “In this way, the occupant can set the temperature level by increasing or decreasing a sliding distance of the slide control”, Paragraph 0030. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toggle element that sets the value for the first and second regions shown by Friderich to be a slide element with images, as taught by Eisenbraun, to make it easier for the passenger to select the temperature by increasing or decreasing a sliding distance of the slide element. 

Regarding Claim 9, Eisenbraun teaches (Figures 1b, 2b, and 4):
The slide element (slide element illustrated in Figure 4’ “potentiometer can be designed as a slide control”, Paragraph 0030) is a switch element (as illustrated in Figure 4, the slide controller is a switch element 81/82 displayed on display area surrounding 81/82).

Regarding Claim 10, the combination of Friderich (Figures 1, 2, and 3) and Eisenbraun (Figures 1b and 4) teaches:
A graphic element (Eisenbraun: 19) of the transportation vehicle seat (Friderich: 1) to be climate controlled is displayed (as illustrated in Eisenbraun Figure 4) on the display area (Eisenbraun: display area surrounding 81/82), and the switch element (Eisenbraun: as illustrated in Figure 4, the slide controller is a switch element 81/82 displayed on display area surrounding 81/82) is arranged on (as illustrated in Eisenbraun Figure 4) on the display area (Eisenbraun: display area surrounding 81/82) so that a displacement of the slide element (Eisenbraun: slide element illustrated in Figure 4’ “potentiometer can be designed as a slide control”, Paragraph 0030) represented by the switch element (Eisenbraun: as illustrated in Figure 4, the slide controller is a switch element 81/82 displayed on display area surrounding 81/82) in the second direction (Friderich: 9) represents an association with a backrest (Friderich: as illustrated in Figure 9, moving the controller in direction 9 adjusts the temperature of backrest 2) of the transportation vehicle seat (Friderich: 1) represented by the graphic element (Eisenbraun: 19 illustrates a backrest portion of the seat), and a displacement of the slide element (Eisenbraun: slide element illustrated in Figure 4’ “potentiometer can be designed as a slide control”, Paragraph 0030) represented by the switch element (Eisenbraun: as illustrated in Figure 4, the slide controller is a switch element 81/82 displayed on display area surrounding 81/82) in the third direction (Friderich: 10) represents an association with a seat surface (Friderich: as illustrated in Figure 9, moving the controller in direction 10 adjusts the temperature of seat surface 3) of the transportation vehicle seat (Friderich: 1) represented by the graphic element (Eisenbraun: 19 illustrates a seat surface portion of the seat).

Regarding Claim 20, Friderich shows (Figures 1, 2, and 3):
The control device (the control device of 4, which converts the level set on 5 to the heating output of 4) is configured so that the value (level of heat output for 4, Paragraph 0020) of the climate control parameter (heating output, Paragraph 0020) remains constant (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing, if setting device 5 is moved in direction 10, the heating output for first heating device 6 is maintained at the activated level and the heating output of the second heating device 7 is decreased.  After central pressing, the heating output for first heating device 6 is only changed by moving setting device 5 in direction 9) for at least the first region (2; region 2 is associated with first heating device 6, as illustrated in Figure 1) and is decreased (“after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing, if setting device 5 is moved in direction 10, the heating output of the second heating device 7 is decreased while the heating output for first heating device 6 is maintained at the activated level.  After central pressing, the heating output for first heating device 6 is only changed by moving setting device 5 in direction 9) for at least the second region (3; region 3 is associated with second heating device 7, as illustrated in Figure 1) in response to the operating element (5) being moved in a second direction (10) and the value (level of heat output for 4, Paragraph 0020) of the climate control parameter (heating output, Paragraph 
However, Friderich lacks showing the value of the climate control parameter is decreased for the first region in response to the operating element being moved in the third direction.
In the same field of endeavor of a heating apparatus for a transportation vehicle seat, Eisenbraun teaches (Figures 1b and 2b):
A transportation vehicle seat (1) having a first region (22) and a second region (21), wherein a value (temperature level) of a climate control parameter (heater temperature) is independently controlled (22 is controlled by toggling the operating element down and 21 is controlled by toggling the operating element up, as illustrated in Figure 2b) by an operating element (toggle operating element illustrated in Figure 2b) for the two regions (22 and 21), wherein
 the value (temperature level) of the climate control parameter (heater temperature) is either increased or decreased (“depending on the temperature level selected by the occupant, S2 controls the controller 7 and the voltage source for delivering a higher or lower supply voltage U1:U2 to the selected heater.  In particular, the higher the supply voltage, the higher the temperature level selected by the occupant”, Paragraph 0058) for the first region (22) in response to the operating element (toggle operating element illustrated in Figure 2b) being moved in a direction (the downward direction, as illustrated in Figure 2b). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the operating element shown by Friderich to allow the value of the climate control parameter to be both increased and decreased for the first region in response to the operating element being moved in the third direction, as taught by Eisenbraun, to increase passenger comfort by allowing the passenger the option of decreasing the heating output level for the backrest of the seat.

Claims 11, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Friderich (German Patent Publication DE102011106359A1, English Machine Translation provided herein and relied upon below), as recited in Claims 1 and 19 above, in view of Kaufmann (German Patent Publication DE102009056675A1, English Machine Translation provided by Applicant on 12/27/2018 relied upon below). 
Regarding Claim 11, Friderich shows (Figures 1, 2, and 3):
The method (generating the equal distribution… maintaining the value…, see 35 U.S.C. 102 rejection of Claim 1 above) for controlling the climate control parameter (heating output, Paragraph 0020).
However, Friderich does not show controlling a value of a further climate control parameter in response to operation of a further operating element, wherein the further climate control parameter controls distribution of a further climate control function in the separate regions. 
In the same field of endeavor of a climate control for a transportation vehicle seat Kaufmann teaches (Figures 1 and 2):
A transportation vehicle seat (seat illustrated in Figure 1) comprising separate regions (32 and 31), wherein 
an operating element (controller illustrated in Figure 2 has two separate controller regions, one side for the heating function and one side for the ventilation function) is configured to control a value (the level of heat output) of a climate control parameter (heat output of the heating wires in 32 and 31, Paragraph 0018) in response to operation of an operating element (heating wires 21), wherein the climate control parameter (heat output of the heating wires in 32 and 31, Paragraph 0018) controls distribution of a climate control function (heating of regions 32 and 31) in the separate regions (32 and 31); and
a further operating element (controller illustrated in Figure 2 has two separate controller regions, one side for the heating function and one side for the ventilation function) is configured to control a value (the level of ventilation output) of a further climate control parameter (ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) in response to operation of a further operating element (integrated cooling units in 32 and 31, Paragraph 0018), wherein the further climate control parameter (ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) controls distribution of a further climate control function (ventilation of regions 32 and 31) in the separate regions (32 and 31).
Kaufmann recites “the temperature and/or ventilation of the at least two partial areas of the seat can be set separately by means of the parameters”, Paragraph 0012.  Further, “air conditioning devices for a seat, especially in a vehicle, are generally already known in many ways.  In addition to seat heaters… seat ventilation is also used”, Paragraph 0003.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transportation vehicle seat with the climate control function (separate heat in the seatback and seat surface regions) shown by Friderich to include a further/second climate control function (separate ventilation in the seatback and seat surface regions) controlled by a further/second operating element, as taught by Kaufmann, to increase passenger comfort by adding the known function of cooling the vehicle seat.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method of controlling the climate control parameter for the climate control function using the operating element shown by Friderich to the further/second climate control parameter for the further/second climate control function using the further/second operating element to allow the passenger control over the ventilation levels in the seatback and seat surface 

Regarding Claim 14, the combination of Friderich (Figures 1, 2, and 3) and Kaufmann (Figures 1 and 2) teaches:
The value (Friderich: level of heat output for 4, Paragraph 0020) of the climate control parameter (Friderich: heating output, Paragraph 0020) and the value (Kaufmann: the level of ventilation output) of the further climate control parameter (Kaufmann: ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) is represented for the regions (Friderich: 2 and 3) by a graphic element (Friderich: as illustrated in Figure 2, there is a graphic element illustrating regions 2 and 3; Kaufmann: as illustrated in Figure 2, there is a graphic element illustrating the two regions for ventilation and the two regions for heating) of the seat (Friderich: 1) to be climate controlled. 

Regarding Claim 15, Friderich (Figures 1, 2, and 3) shows:
The climate control parameter (heating output, Paragraph 0020) is a seat heater (seat heater 4), by which the first (2) and second (3) regions are heated.
However, Friderich does not show the climate control parameter is a seat ventilator.
In the same field of endeavor of a climate control for a transportation vehicle seat Kaufmann teaches (Figures 1 and 2):
A transportation vehicle seat (seat illustrated in Figure 1) comprising separate regions (32 and 31), wherein 
a climate control parameter (ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) is a seat ventilator (integrated cooling units in 32 and 31, Paragraph 0018), by which first and second regions (32 and 31) are ventilated. 
Kaufmann recites “the temperature and/or ventilation of the at least two partial areas of the seat can be set separately by means of the parameters”, Paragraph 0012.  Further, “air conditioning devices for a seat, especially in a vehicle, are generally already known in many ways.  In addition to seat heaters… seat ventilation is also used”, Paragraph 0003.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Kaufmann’s seat ventilators in the first and second regions for the seat heaters in the first and second regions, as shown by Friderich, to increase passenger comfort for people living in hot climates by the known function of ventilating the vehicle seat for cooling purposes.  

Regarding Claim 16, the combination of Friderich (Figures 1, 2, and 3) and Kaufmann (Figures 1 and 2) teaches:
The value (Kaufmann: the level of ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) for the seat ventilator (Kaufmann: integrated cooling units in 32 and 31, Paragraph 0018) is displayed by a graphic element (Friderich: as illustrated in Figure 2, there is a graphic element illustrating regions 2 and 3 with corresponding LED lights indicating the level) by an envelope (Friderich: as illustrated in Figure 2, the envelope of the seatback 2 and the envelope of the seat surface 3 is illustrated in Figure 2) at the graphic element (Friderich: as illustrated in Figure 2, there is a graphic element illustrating regions 2 and 3 that corresponds to the actual geometry of the seatback region 2 and the seat surface region 3) of the represented transportation vehicle seat (Friderich: 1). 

Regarding Claim 17, the combination of Friderich (Figures 1, 2, and 3) and Kaufmann (Figures 1 and 2) teaches:
The climate control parameter (Friderich: heating output, Paragraph 0020) is a seat heater (Friderich: seat heater 4), by which the first (Friderich: 2) and second (Friderich: 3) regions are heated, and
the further climate control parameter (Kaufmann: ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) is a seat ventilator (Kaufmann: integrated cooling units in 32 and 31) by which the first (Friderich: 2) and second (Friderich: 3) regions are ventilated. 
However, the combination of Friderich and Kaufmann does not teach the [first] climate control parameter is the seat ventilator and the further climate control parameter is the seat heater.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify Kaufmann’s seat ventilators as the [first] climate control parameter and Friderich’s seat heaters as the further/second climate control parameter, since it has been held that rearranging parts of an invention involves only routine skill in the art. 

Regarding Claim 18, the combination of Friderich (Figures 1, 2, and 3) and Kaufmann (Figures 1 and 2) teaches:
The value (Friderich: the level of heating output, Paragraph 0020) of the seat heater (Friderich: seat heater 4) is displayed by a graphic element (Friderich: as illustrated in Figure 2, there is a graphic element illustrating regions 2 and 3 with corresponding LED lights indicating the level) by heating wires (as illustrated by Kaufmann Figure 2, when the .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Friderich (German Patent Publication DE102011106359A1, English Machine Translation provided herein and relied upon below) and Kaufmann (German Patent Publication DE102009056675A1, English Machine Translation provided by Applicant on 12/27/2018 relied upon below), as recited in Claim 11 above, further in view of Eisenbraun et al. (German Patent Publication DE102011110579A1, English Machine Translation provided by Applicant on 12/27/2018 relied upon below). 
Regarding Claim 12, the combination of Friderich (Figures 1, 2, and 3) and Kaufmann (Figures 1 and 2) teaches:
The value (Kaufmann: the level of ventilation output) of the further climate control parameter (Kaufmann: ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) is maintained constant (Friderich, which in combination is the method used to control the level of ventilation output, recites: “after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing, if setting device 5 is moved in direction 10, the heating output for first heating device 6 is maintained at the activated level and the heating output of the second heating device 7 is decreased.  After central pressing, the heating output for first heating device 6 is only changed by moving setting device 5 in 
the value (Kaufmann: the level of ventilation output) of the further climate control parameter (Kaufmann: ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) is maintained constant (Friderich, which in combination is the method used to control the level of ventilation output, recites: “after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, 
However, Friderich lacks showing decreasing the value of the further climate control parameter for the first region in response to the operating element being moved in the third direction.
In the same field of endeavor of a heating apparatus for a transportation vehicle seat, Eisenbraun teaches (Figures 1b and 2b):
A transportation vehicle seat (1) having a first region (22) and a second region (21), wherein a value (temperature level) of a climate control parameter (heater temperature) is independently controlled (22 is controlled by toggling the operating element down and 21 is controlled by toggling the operating element up, as illustrated in Figure 2b) by an operating element (toggle operating element illustrated in Figure 2b) for the two regions (22 and 21), wherein
 the value (temperature level) of the climate control parameter (heater temperature) is either increased or decreased (“depending on the temperature level selected by the occupant, S2 controls the controller 7 and the voltage source for delivering a higher or lower supply voltage U1:U2 to the selected heater.  In particular, the higher the supply voltage, the higher the temperature level selected by the occupant”, Paragraph 0058) for the first region (22) in response to the operating element (toggle operating element illustrated in Figure 2b) being moved in a direction (the downward direction), and
the value (temperature level) of the climate control parameter (heater temperature) is either increased or decreased (“depending on the temperature level selected by the occupant, S2 controls the controller 7 and the voltage source for delivering a higher or lower supply voltage U1:U2 to the selected heater.  In particular, the higher the supply voltage, the higher the temperature level selected by the occupant”, Paragraph 0058) for the second region (21) in response to the operating element (toggle operating element illustrated in Figure 2b) being moved in an opposite direction (the upward direction). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the further/second operating element shown by Friderich 

Regarding Claim 13, the combination of Friderich (Figures 1, 2, and 3) and Kaufmann (Figures 1 and 2) teaches:
The value (Kaufmann: the level of ventilation output) of the further climate control parameter (Kaufmann: ventilation output of the integrated cooling units in 32 and 31, Paragraph 0018) is maintained constant (Friderich, which in combination is the method used to control the level of ventilation output, recites: “after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a subsequent tilting in the first or the second direction 9,10 can increase the heating power of the first heating device 6 or reduce the heating power of the second heating device 7”, Paragraph 0022; therefore, after central pressing, if setting device 5 is moved in direction 9, the heating output for second heating device 7 is maintained at the activated level and the heating output of the first heating device 6 is increased.  After central pressing, the heating output for second heating device 7 is only changed by moving setting device 5 in direction 10) for at least the second region (Friderich: 3; region 3 is associated with second heating device 7, as illustrated in Figure 1) and is increased (Friderich, which in combination is the method used to control the level of ventilation output, recites: “after the central pressing in direction 8, after both the first and the second heating device 6, 7 have been activated, a 
However, Friderich lacks showing the value of the climate control parameter is increased for the second region in response to the operating element being moved in the third direction.
In the same field of endeavor of a heating apparatus for a transportation vehicle seat, Eisenbraun teaches (Figures 1b and 2b):
A transportation vehicle seat (1) having a first region (22) and a second region (21), wherein a value (temperature level) of a climate control parameter (heater temperature) is independently controlled (22 is controlled by toggling the operating element down and 21 is controlled by toggling the operating element up, as illustrated in Figure 2b) by an operating element (toggle operating element illustrated in Figure 2b) for the two regions (22 and 21), wherein
 the value (temperature level) of the climate control parameter (heater temperature) is either increased or decreased (“depending on the temperature level selected by the occupant, S2 controls the controller 7 and the voltage source for delivering a higher or lower supply voltage U1:U2 to the selected heater.  In particular, the higher the supply 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the further/second operating element shown by Friderich to allow the value of the further/second climate control parameter to be both increased and decreased for the second region in response to the further/second operating element being moved in the third direction, as taught by Eisenbraun, to increase passenger comfort by allowing the passenger the option of increasing the ventilation output level for the seat surface portion of the seat.

Allowable Subject Matter
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the combination of Friderich (Figures 1, 2, and 3) and Eisenbraun (Figures 1b and 2b) teaches:
The value (Friderich: level of heat output for 4, Paragraph 0020) of the climate control parameter (Friderich: heating output, Paragraph 0020) is further increased (as illustrated in Eisenbraun Figure 2b, the farther upward 81 is pushed from the central position of the rocker, the more voltage is supplied to the heater, since the top 11 illustrated on 81 is the greatest voltage able to be supplied; it is noted on Friderich’s operating element 5, as illustrated in Figure 2, the second/upward direction 9 controls the heat level for the 
However, the combination does not teach the value of the climate control parameter is further decreased for the second region the great the distance the operating element is from the neutral position in the second direction.  

Regarding Claim 7, the combination of Friderich (Figures 1, 2, and 3) and Eisenbraun (Figures 1b and 2b) teaches:
The value (Friderich: level of heat output for 4, Paragraph 0020) of the climate control parameter (Friderich: heating output, Paragraph 0020) is further decreased (as illustrated in Eisenbraun Figure 2b, the farther downward 82 is pushed from the central position of the toggle, the less voltage is supplied to the heater, since the bottom 11 illustrated on 82 is the least voltage able to be supplied; it is noted on Friderich’s operating element 5, as illustrated in Figure 2, the third/downward direction 10 controls the heat level for the seat surface portion 3 of the seat) for the second region (Friderich: 3) the greater a distance (Friderich: the distance 13 is pushed downward about axis 11) of the operating element (Friderich: 5) is from the neutral position (Friderich: central position along axis 11, as illustrated in Figure 2) in the third direction (Friderich: 10).  
However, the combination does not teach the value of the climate control parameter is further increased for the second region the greater the distance of the operating element is from the neutral position in the third direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
03/25/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746